Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered April 21, 2004, convicting defendant upon his plea of guilty of the crimes of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the fifth degree.
*1025Defendant waived his right to appeal and pleaded guilty to criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the fifth degree in satisfaction of a five-count indictment. Defendant was sentenced to a prison term of four years for the weapon conviction and a concurrent term of lVs to 4 years, followed by three years of postrelease supervision, for the drug possession conviction. On appeal, defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record, we agree. The judgment is, accordingly, affirmed and defense counsel’s application to withdraw granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.